696 F.2d 1266
34 Fair Empl. Prac. Cas. (BNA) 1372,36 Empl. Prac. Dec. P 35,044Sharon LUTE, Plaintiff-Appellant,v.The SINGER COMPANY, KEARFOTT DIVISION, a New JerseyCorporation, Defendant-Appellant.
No. 80-6047.
United States Court of Appeals,Ninth Circuit.
Jan. 20, 1983.

Before FLETCHER, POOLE, and CANBY, Circuit Judges.


1
The majority of the panel in the above case has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.


2
The full court has been advised of the suggestion for rehearing en banc, and no judge of the court has requested a vote on the suggestion.  Fed.R.App.P. 35(b).


3
The petition for rehearing is hereby denied and the suggestion for rehearing en banc is rejected.


4
The panel opinion of June 4, 1982, 678 F.2d 844, shall be amended as follows:


5
Delete from page 846, first column, lines 11-14:  "Moreover, more than 7 years had elapsed between filing of the discrimination complaint and this court's review of the case.  Id.4  These extraordinary circumstances are not duplicated in the instant case.".  Also, delete the text of footnote 4.


6
Insert in its stead:  "These circumstances are not duplicated in the instant case."Delete from page 846, first column, lines 28-33:  "Further, there is no suggestion here of prejudicial delay.  On these facts, we find the decision in Cleveland [v. Douglas Aircraft Co., 509 F.2d 1027 (9th Cir.1975) ], involving unauthorized Commission action and extraordinary delay, not controlling in the instant case."


7
Insert in its stead:  "On these facts, we find the decision in Cleveland, involving Commission action unauthorized by regulation or statute, not controlling in the instant case."


8
POOLE, J., continues to dissent from the majority opinion.